Case 2:18-mc-00019-JES-NPM Document 20 Filed 04/21/21 Page 1 of 3 PageID 124




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

SMS FINANCIAL J, LLC,

             Plaintiff,

v.                                                   Case No. 2:18-mc-19-JES-NPM

CUSTOM PLUMBING OF LEE
COUNTY, INC.,

             Defendant.


                                      ORDER

      Before the Court is Plaintiff’s Motion to Compel Document Production or in

the Alternative for an Order to Show Cause (Doc. 19). No response was filed to the

motion and the response time has lapsed.

      On October 23, 2019, SMS Financial registered a judgment from the United

States Bankruptcy Court in the Northern District of Illinois in favor of it and against

Custom Plumbing of Lee County, Inc. in the principal amount of $107,040.98. (Id.;

Doc. 1-1, p. 1). To collect on this Judgment, SMS Financial scheduled the deposition

of John Myers, president and director of Custom Plumbing. After not appearing for

a September 2020 deposition, Myers eventually did appear for a rescheduled

February 26, 2021 deposition. However, Myers failed to produce documents
Case 2:18-mc-00019-JES-NPM Document 20 Filed 04/21/21 Page 2 of 3 PageID 125




referenced in the Amended Notice of Taking Deposition Duces Tecum. SMS

Financial seeks to compel Myers to produce these documents.

      In a prior Order (Doc. 16), the Court reviewed the document requests and

found them relevant, non-privileged, and proportional to the needs of the case with

the exception of request nos. 44 and 46, which SMS Financial deleted. Fed. R. Civ.

P. 26(b)(1); (Doc. 16, p. 2 n.2). To be clear and eliminate any possible ambiguity,

the prior Order (Doc. 16) required Myers to appear for his deposition and to bring

with him the documents requested. The Court will allow Myers one final opportunity

to produce documents in his possession, custody, or control that are responsive to

the requests in the Notice of Taking Deposition Duces Tecum. If Myers does not

have documents responsive to a certain request, he must convey this to SMS

Financial.

      Accordingly, the Motion to Compel Document Production (Doc. 19) is

GRANTED and the alternative request for an order to show cause is denied without

prejudice. By May 25, 2021, Myers will produce to SMS Financial all responsive

documents in his possession, custody, or control or notify SMS Financial that he

does not have such documents. If Myers fails to comply with this Order, upon motion

by SMS Financial, the Court may sanction Myers.




                                        2
Case 2:18-mc-00019-JES-NPM Document 20 Filed 04/21/21 Page 3 of 3 PageID 126




      DONE and ORDERED in Fort Myers, Florida on April 21, 2021.




                                     3
